Farmer, J.
Plaintiff was appointed District Attorney pro tempore for the Parish of Tensas, by Governor Nicholls, in January, 1877, but the appointee of Governor Kellogg refused to give that office up, until compelled by suit to do so, which was finally decided in July, 1877. Plaintiff then instituted this suit to recover from the Parish $562.83, that being the amount of fees and salary paid by the Parish authorities to his contestant during the pendency of the suit for the office. Held: Plaintiff is entitled to recover the amount sued for. 10 An. 298.
2. True, Kellogg’s appointee' rendered and was paid for the services, but plaintiff was illegally1- deprived of his right to re nder said services, and he must be paid the ’revenues of the office which was rightfully his. It would encourage usurpati on of office to hold otherwise.